Citation Nr: 1825815	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-38 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date prior to October 12, 2010 for the grant of service connection of coronary artery disease with automatic implantable cardioverter-defibrillator (AICD) and myocardial infarction associated with herbicide exposure (coronary artery disease). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from March 1965 to July 1967. 

This appeal to the Board of Veterans' Appeals (Board) is from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2014, the Veteran requested an informal conference with a Decision Review Officer at the Waco, Texas Regional Office. (See Form 9). However, the Veteran withdrew his hearing request in January 2015. 


FINDING OF FACT

The Veteran did not file a claim for service connection for coronary artery disease prior to October 12, 2010, and service connection for coronary artery disease was never denied by VA.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than October 12, 2010 for the grant of service connection of coronary artery disease. 38 U.S.C. §§ 5101(a), 5110 (2012); 38 C.F.R. §§ 3.151(a), 3.155 (as in effect prior to March 24, 2015); 38 C.F.R. §§ 3.1(p), 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date for an award of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(b). A claim for benefits requires (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing. Brokowski v. Shinseki, 23 Vet. App. 79, 84(2009); 38 C.F.R. § 3.1(p). 

In this case, the Veteran filed a formal claim for service connection heart condition on October 12, 2011. The RO granted coronary artery disease with automatic implantable cardioverter-defibrillator (AICD) and myocardial infarction associated with herbicide exposure for the purpose of entitlement to retroactive benefits with an effective date of October 12, 2011 in an April 2013 rating decision. 

Subsequently, the Veteran submitted VA Fort Worth, Texas Outpatient Clinic records and private medical treatment records from Baptist Medical Center of Oklahoma, which reflect a diagnosis of coronary artery disease, congestive heart failure and coronary artery bypass grafting, with the left internal mammary to the left anterior descending and saphenous vein graft to the diagonal sequential to the distal circumflex and mid-circumflex coronary arteries on March 6, 1991.

The RO appropriately construed the submission of these records as an informal claim for an earlier effective date for service connection of coronary artery disease prior to October 12, 2011.  See 38 C.F.R. § 3.157(a) (2014); but see Standard Claims and Appeals Forms, 79 Fed. Reg. 576601-01, 57675 (Sept. 25, 2014) (removing 38 C.F.R. § 3.157 effective March 24, 2015: "VA has eliminated informal claims for increase or to reopen based on receipt of VA treatment, examination, or hospitalization reports, private physician medical reports, or state, county, municipal, or other government medical facilities to establish a retroactive effective date"). In November 2013, the RO issued a rating decision, granting the Veteran's claim, moving his effective date back one year prior to his application, to October 12, 2010. See 38 C.F.R. § 3.400.

In a May 2014 Notice of Disagreement, the Veteran continued to contend that he was entitled to an earlier effective date, from the original onset of the condition, in March 1991 as coronary artery disease has been deemed to encompass a claim for ischemic heart disease under Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I). See also Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

The effective-date regulations in cases involving Nehmer class members, including Vietnam veterans who have disabilities such as coronary artery disease, are codified at 38 C.F.R. § 3.816. If VA denied compensation for the same disease in a decision issued between September 25, 1983 and May 3, 1989, the effective date of the award is generally the later of the date VA received the claim on which the prior denial was based or the date the disability arose. A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease. 38 C.F.R. § 3.816(c)(1).

If a class member's claim for compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award is generally the later of the date such claim was received by VA or the date the disability arose. A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disease; or, (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the same herbicide covered disease for which compensation has been awarded. 38 C.F.R. § 3.816(c)(2). The date of the law which added specific disabilities to the list of presumptive conditions for herbicide exposure in Vietnam, to include in this case coronary artery disease, is August 31, 2010.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises. See 79 Fed. Reg. 57660 (Sept. 25, 2014). The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015. As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the regulations formerly in effect, any communication or action indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

While the term "application" is not defined in the statute, the regulations as mentioned use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p). See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000). The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant. VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Here, based on a review of the Veteran's contentions and the evidence of record, an effective date prior to October 12, 2010, is not warranted.  There is no indication in the record that the Veteran ever claimed or intended to file a claim for entitlement to service connection for coronary artery disease specifically, or any other condition included in the definition of coronary artery disease prior to October 2010. Most importantly, the VA never denied service connection for any form of coronary artery disease prior to October 12, 2010.  On the contrary, the VA granted the claim on the initial application. See 38 C.F.R. § 3.309(e), including Note 2.

Since the Veteran is claiming an earlier effective date for a grant of service connection, Nehmer regulations do not apply in this case as this is not a claim to reopen a previously denied claim prior to October 2010.  Hence, despite medical records confirming a diagnosis of coronary artery disease in March 1991, because the application was not previously denied nor filed prior August 2010, the date the law established a presumption for specific diseases caused by herbicide agent exposure, the provisions governing a possible earlier effective date for service connection, including as afforded to Nehmer-class members, and to that end 38 C.F.R. § 3.114 and 3.816 do not apply here. Consequently, the effective date of October 12, 2010 must remain. 

Accordingly, an effective date for service connection for the grant of service connection for coronary artery disease is denied. In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b).


ORDER


____________________________________________
JOHN Z. JONES 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


